Citation Nr: 1231022	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-50 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety disorder not otherwise specified (NOS) and depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder to include alcohol dependence, claimed as secondary to an acquired psychiatric disorder.  

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969, and is in receipt of the Navy Achievement Medal with "V" device, among other decorations, for his combat service in the Republic of Vietnam (Vietnam), which occurred from February 1967 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision, issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.  The claims folder was subsequently transferred to the jurisdiction of the St. Petersburg, Florida RO.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in July 2012.  A transcript of the hearing has been associated with the claims file.  

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's claim for PTSD was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet.App. at 5 (2009).  

However, a different result is reached when the evidence supports the service connection of a disability, but there is no indication the claimant was seeking benefits for that disability or the symptoms he was experiencing that are associated with that disability.  Clemons, 23 Vet.App. at 7 (citing Brannon v. West, 12 Vet.App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek ... service connection")).  

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

In this case, the Veteran has made clear his intent to seek benefits for an acquired psychiatric disorder, including PTSD, bipolar disorder, depression, and anxiety disorder NOS, as well as a filing a separate claim for alcohol dependence, as evidenced by his VA Form 21-526, Veteran's Application for Compensation or Pension, received in March 2007.  Hence, in light of Clemons, and based on the medical evidence of record, the Board has characterized the Veteran's claims as those listed on the title page of this decision.  

The electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran is shown to have engaged in combat with the enemy during his active duty in Vietnam.  

2. The Veteran is competent to report the circumstances of his service and the temporal development of his psychiatric symptomatology.  

3. The opinion of the October 2007 VA Licensed Independent Social Worker is competent medical evidence in favor of the claim, supported by the findings of the May 2008 VA examiner.  

4. The evidence is at least in equipoise as to whether the Veteran currently has a diagnosis of PTSD related to his military stressors.  

5. The Veteran's alcohol abuse has been shown to be related to/a symptom of his service-connected PTSD.  


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are approximated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2011).  

2. The criteria for secondary service connection for alcohol abuse are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the service connection claim at issue.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The Merits of the Claims

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

Certain chronic disabilities, including psychoses, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in light of subsequent developments, it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree.  38 C.F.R. § 3.307(c).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for a mental disorder is a medical diagnosis of the disorder.  Diagnoses of PTSD, as well as of other mental disorders, must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  

The DSM-IV describes PTSD as a mental disorder characterized by the "development of characteristic symptoms following exposure to an extreme traumatic stressor involving direct personal experience of an event that involves actual or threatened death or serious injury, or other threat to one's physical integrity."  DSM-IV § 309.81 at 424 (4th ed.1994).  

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke...in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. 128 (1997).  

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the Court noted that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Id.  at 313; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 (Fed. Cir. 2005).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Veteran has testified that following his discharge from service he was hospitalized 12 to 13 times since the early 1980's for mental health problems related to his combat experiences while serving in Vietnam.  He reported that his symptoms began in his early 30's, and that he began to self-medicate with alcohol as a result of his psychiatric disorder.  He noted that he was forced to retire from his job as a "Millwright" in 1999 because of absenteeism stemming from his hospital stays, due to his psychiatric disorder.  

As discussed in greater detail below, the first post-service clinical evidence of a psychiatric disorder is dated in 1981, a number of years after the Veteran's discharge from service.  There otherwise is no diagnosis or suggestion of a psychosis within a year of discharge.  Accordingly, the relevant presumptive provisions are inapplicable.  See 38 C.F.R. §§ 3.307, 3.309.  However, service connection may still be warranted on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  

Both in written statements and during his hearing testimony, the Veteran described the following stressor incidents: (1) witnessing many stainless steel coffins being loaded onto C-130 air tankers when he landed in Vietnam; (2) experiencing artillery fire, mortar fire and small arms fire during transfer to a military air base and while stationed at various military basis while in Vietnam; (3) witnessing an injured soldier's leg being treated by a corpsman; (4) witnessing a fellow soldier get killed by a Claymore mine and knowing countless more who were injured by them; (5) being fired upon while performing ammunition runs; (6) witnessing two men get killed when they hit a land mine in front of him; (7) being exposed to "recoilless rifles," "air bursts," "spider traps" and "zipper squads;" (8) killing numerous Vietnamese soldiers; (9) being exposed to B-52 bomb explosions; (10) witnessing hundreds of bodies shoveled into a mass grave; (11) loading the wounded onto medi-vac helicopters; (12) jumping over a wall of sand bags and landing on 20 dead Marines while fleeing ground fire; (13) witnessing the aftermath of a Viet Cong attack on a church; and (14) witnessing rats feeding off of dead bodies and being bitten by one, which required him to get rabies shots every day for weeks.  

The Board finds that the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in the Army at that time.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  In this regard, his DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that his military occupational specialty (MOS) was as "Track Vehicle Repairman."  Notably, the service treatment records confirm that in June 1968, the Veteran was treated for a rat bite, which corroborates one of his reported stressors.  Also, the service personnel records show that the Veteran served in Vietnam from February 1967 to August 1968 while with the First Eight Inch Howitzer Battery (Self Propelled), Twelfth Marines, Third Marine Division, and that he was awarded a Navy Achievement Medal for his combat service for a period of service in Vietnam from August 1968 to October 1968.  Based on such documentation, the Board concedes the Veteran's claimed in-service stressors.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.304(d) (2011).  

The service treatment records do not include clinical findings of any psychopathology present.  However, various Noncommissioned Officer (NCO) Fitness Reports, dated from April 1968 to October 1969, indicate fluctuations in his "Performance of Duty" ratings.  Specifically, reports from April 1968 to May 1968, May 1968 to June 1968, and June 1968 to August 1968, periods of service reveal scores of above average to excellent, and observations that characterize the Veteran as a capable, industrious, conscientious, hard worker who could assume a great deal of responsibility and who was an effective leader.  In fact, he was recommended for an award in October 1968 for actions and performance of an "extremely high caliber."  However, a report from an April 1969 to July 1969 period of service, reflects observations that the Veteran had a tendency to be "over complaining about policy if not really satisfied," and show lower scores on his performance evaluation.  

Post-service VA and private treatment records show a series of hospitalizations for mental health problems, and indicate diagnoses of chronic alcohol excess, alcohol withdrawal, alcohol abuse, chronic depression, bipolar affective disorder, manic depressive illness, depression, borderline personality disorder, delirium tremens, PTSD, anxiety disorder NOS, major depression, and panic disorder without agoraphobia, since 1981.  

An October 2007 medical opinion provided by a VA Licensed Independent Social Worker reflects that the Veteran had been in treatment for his military trauma since March 2007, that he was engaged in biweekly individual psychotherapy and weekly group therapy for his PTSD, and that his acceptance into the outpatient treatment program was based on his meeting the full criteria for PTSD and ascertaining that his PTSD was the result of traumatic experiences that took place in the military.  The Social Worker noted that the Veteran met the criteria for PTSD as ascertained by a structured interview and several self-report instruments, and indicated that his diagnosis of PTSD was based specifically on the symptomatology generated by his traumatic experiences.  The Social Worker opined that it was felt to a reasonable degree of medical certainty that the Veteran's symptoms and diagnosis of PTSD were a direct result of his traumatic military experiences.  The Social Worker observed that the Veteran's description of his military traumatic experiences had been consistent and believable throughout his treatment, and that the Veteran continued to experience classic symptoms of PTSD.  

In May 2008 the Veteran underwent a VA PTSD examination, during which he reported a history of being hospitalized several times during his lifetime, including 12 to 13 psychiatric hospitalizations beginning in the 1980's, for symptoms including severe depression and bipolar I disorder.  The Veteran indicated that his last psychiatric hospitalization was in 2000.  The examiner noted the Veteran also received a number of treatments for alcohol dependence, and that he had a history of symptoms of depression, intrusive thoughts, anxiety, sleep problems, irritability, and nightmares, most of which have greatly diminished.  He complained of current traumatic nightmares that occur from 1 to 4 times a month and have violent themes.  The examiner noted that nightmares directly related to war zone trauma only occurred twice a year.  The examiner indicated that the Veteran participated in day hospital treatment from January to February 2006, and PTSD treatment at the Center for Stress Recovery in January 2007.  He also received individual psychotherapy once or twice a month from April until December 2007, and completed the WRAP Program from May to June 2007 and the Inner Warrior Program from August to December 2007.  The examiner noted the Veteran also participated in continuing care group treatment for PTSD once or twice a month.  

The Veteran reported symptoms of violent nightmares 1 to 4 times a month, intrusive distressing memories, depression, irritability, and anxiety, which have been in remission over the past year since he started treatment.  The family history included his mother having a diagnosis of bipolar disorder.  The Veteran reported that he began drinking at the age of 14 and indicated that he usually became drunk once a week, on Friday nights, during his high school years.  He joined the United States Marine Corps in 1965 at the age of 19 and served two consecutive tours in Vietnam from 1966 to 1968.  The Veteran reported experiencing a severe amount of trauma during his two tours in Vietnam, and noted that because of his location, his unit was constantly under attack.  He reported stressor incidents of witnessing 100's of civilians killed and thrown into mass graves, witnessing 160 Marines killed in one weekend, witnessing the wounded get treated in a small underground operating room, witnessing 100's of rats eat the dead bodies and being bitten by one of them, which caused him to receive weekly rabies shots, being constantly fired upon, and watching as a young boy was killed by a fellow Marine.  The Veteran also described surviving a number of near-fatal mortar and small arms fire attacks.  

The Veteran provided a post-military history of working on the oil line in Alaska for a brief period of time after his discharge from service, and then working for a steel company for 34 years until his retirement in 1999.  After his retirement, the Veteran volunteered at the Red Cross and Salvation Army.  The examiner noted that the Veteran began drinking more after his return from Vietnam, and indicated that he drank daily in his 30's when he was very depressed.  Post-military trauma included a car accident in 1977 and a severe motorcycle accident in the 1980's.  

On assessment of his claimed PTSD, the examiner noted that the Veteran's claimed stressors met the DSM-IV criteria A for PTSD.  The Veteran reported criteria B intrusive symptoms of intensive recollections of traumatic events an average of 6 times in a 2 month time frame.  The distress from these memories he rated as 3 to 4 on a 10 point scale, with 10 high.  He denied experiencing flashbacks, but did report experiencing recurrent distressing, violent nightmares 1 to 4 times a month, and psychological distress to these memories, without physiological reactions to his walking memories of war zone trauma.  As for criteria C avoidance symptoms, the Veteran described efforts to avoid thoughts, feelings, and conversations associated with the traumatic event, and made efforts to avoid activities, places and people that reminded him of his traumatic events; however, he had no other avoidance symptoms and his two avoidance symptoms were in the moderate range.  As for criteria D arousal symptoms, the Veteran described mild sleep disturbance, but did not experience any of the other arousal symptoms.  The examiner opined that it was just as likely as not that the Veteran's current PTSD symptoms were linked to his traumatic experiences and stressors.  The examiner noted that there was no evidence of pre-trauma risk factors or characteristics that would have rendered the Veteran vulnerable to developing PTSD symptoms subsequent to trauma exposure.  However, the examiner concluded that, based on his self-report of symptoms and information in his claims file, military records and progress notes, although the Veteran had symptoms of PTSD, he did not meet the DSM-IV criteria for PTSD.  The Veteran was diagnosed with history of alcohol dependence, nicotine dependence, and a history of bipolar I disorder.  

The examiner noted that it seemed as likely as not that the Veteran met the full DSM-IV criteria for PTSD in the past; however, he no longer meets the full criteria for PTSD.  While the examiner determined that the Veteran's PTSD has been resolved, the Board notes that, in McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court noted that the requirement of a current disability is satisfied when the Veteran has a disability when a claim for compensation for that disability is filed or at any time during the pendency of such a claim and that a Veteran may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

Hence, the Board finds the October 2007 VA LISW's opinion and the supporting findings of the May 2008 VA examiner constitutes probative evidence in support of the Veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Moreover, the Veteran is competent to testify in regard to the onset and continuity of his psychiatric symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan, 451 F.3d at 1331; Washington v. Nicholson, 19 Vet.App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet.App. 465 (1994); Falzone v. Brown, 8 Vet.App. 398, 403 (1995).  The Board finds that the Veteran is competent to report the symptoms associated with his claimed psychiatric disorder.  

Under Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession)) see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that VA cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Veteran's statements do not fall within prongs (1) or (2) of Jandreau criteria.  

Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra. (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  

Credible testimony is that which is plausible or capable of being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 261 P.2d 367, 369 (Mont. 1953) ("A credible witness is one whose statements are within reason and believable....")  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements).  Although credibility is often defined as determined by the demeanor of a witness, a document may also be credible evidence.  See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board finds the Veteran's competent testimony as to the nature of his service and his post-service psychiatric symptomatology to be highly credible, probative evidence in support of his claim.  

While the record has been developed, there is no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, given the exhaustive development, any further medical examinations would not materially assist the Board in this determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994).  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for a depressive disorder will be granted.  See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As for the claimed alcohol abuse, as noted, the Veteran contends that his PTSD has caused him to self-medicate with alcohol.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  However, the Federal Circuit further stated that such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non service-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2011); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Veteran's post-service treatment records note a protracted history of alcohol abuse since the 1980's.  His PTSD is now service-connected.  Therefore, what remains necessary to establish secondary service connection for alcohol abuse is that it must be shown to have been caused or aggravated by the PTSD.  

In this regard, a May 1988 private treatment record indicates that the Veteran reported having a drinking problem that he believed was caused by his depression, and denied that anything situational caused his depression.  A June 1988 private psychological assessment indicates the Veteran acknowledged having a drinking problem, and reported drinking when he got depressed.  A June 1988 private occupational therapy note indicates that the Veteran described "painful," unidentified life events, for which he abused alcohol to "level off" his wide mood swings.  A September 1992 private discharge summary reflects findings that the Veteran had impaired coping skills as evidenced by his inability to focus on healthy alternatives, and difficulty coping with symptoms of stress.  Further, the May 2008 VA examiner opined that it was as likely as not that the Veteran's substance dependence was impacted negatively because of the severity of the trauma he experienced during his two tours in Vietnam.  The examiner concluded that it was likely that the Veteran's substance abuse stemmed from attempts to diminish his emotional reactions to stress.  

With resolution of reasonable doubt in the Veteran's favor, as required, such medical evidence suffices to establish the requisite nexus.  Accordingly, the Board concludes that the competent evidence of record supports the Veteran's claim, and that service connection for alcohol abuse as secondary to service-connected PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for alcohol abuse is granted.  


REMAND

The Veteran's claim for TDIU is impacted by the outcome of his service connection claims and therefore, the TDIU claim is inextricably intertwined with the other claims on appeal.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for TDIU is "inextricably intertwined" with the service connection claims, the TDIU claim must also be remanded to the AOJ in accordance with the holding in Harris.  

In TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

The May 2008 VA PTSD examination report includes a discussion of the effects of the Veteran's bipolar I disorder and PTSD symptoms on his occupational and social functioning.  However, this opinion is inadequate for addressing the degree to which the now-service-connected psychiatric disabilities impact his ability to work.  

The Board recognizes that the Veteran himself is of the opinion that his service-connected psychiatric disabilities prevent him from working.  He is certainly competent to describe the perceived occupational effects of his psychiatric disabilities and related symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  However, he has not demonstrated that he has the expertise to state whether his psychiatric disabilities, either alone or in tandem, preclude employment in accordance with VA's schedular or extraschedular guidelines.  38 C.F.R. § 4.16; see also 38 C.F.R. § 3.159(a)(1).  Consequently, the Board concludes that, on remand, a VA or VA-contracted clinician should be directed to address this matter.  

VA's duty to assist includes obtaining records in the custody of a Federal department or agency and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where material VA medical records are not included in the claims file, a remand is necessary to acquire such records because VA is deemed to have constructive knowledge of documents generated by VA agents or employees).  The claims file currently includes treatment records from the Brecksville, Ohio and Cleveland, Ohio VA Medical Centers (VAMCs), dated through November 2009.  Hence, the RO must obtain all outstanding medical records from these VAMCs, dated from November 2009 to the present.  As noted, the electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  

The Board has also reviewed the record since the RO's last denial and has determined that inquiry is warranted as to the Veteran's apparent reward of benefits from the Social Security Administration (SSA), as noted in a February 2001 private treatment record.  These records may be relevant as evidence of a continuity of symptomatology of the Veteran's claimed psychiatric disability and therefore must be sought in connection with the current appeal.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should also take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA or non-VA records referable to treatment for the claimed acquired psychiatric disorder, to specifically include those from the Brecksville and Cleveland VAMCs, dated from November 2009 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2. The RO/AMC must also take all indicated action to contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

3. After the development described above is completed, the RO/AMC should schedule the Veteran for a VA examination to address the matter of a TDIU rating.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a  50 percent or greater probability) that his service-connected disabilities, either separately or in combination, preclude the Veteran from securing and following a substantially gainful occupation consistent with his education and occupational experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

4. After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC must readjudicate the claim for a TDIU rating, including consideration of the assignment of a TDIU on an extraschedular basis if warranted.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


